DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses form and legal phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-35, 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation "[t]he apparatus of claim 31" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 33-35 are rejected because of their dependency to claim 32.
Claim 50 recites the limitation "[t]he apparatus of claim 28" in line 1.  There is insufficient antecedent basis for this limitation in the claim (as a side note, the features claimed appear to be duplicate of claim 24).
Claim 51 recites the limitation "[t]he method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim (as a side note, the features claimed appear to be duplicate of claim 24).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 20-23, 27-28, 47-50, 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/006304 A1 (“He”).
Regarding claim 1, He discloses an apparatus for coding video data (e.g. see at least paragraph [0081]: e.g. see video coding system, such as encoder in Fig. 2 and decoder in Fig. 3), the apparatus comprising: memory; and 5one or more processors coupled to the memory (e.g. see at least paragraph [0123]: e.g. see processor and storage), the one or more processors being configured to: obtain a current coding block from the video data (e.g. see at least current block in Fig. 16); determine control data for the current coding block (e.g. see at least paragraph [0122]: e.g. see at least picture boundaries 1602 plus a margin 1604, picture width and height, sub-block width and height, horizontal and vertical coordinates of the top-left corner of the sub-block within the picture); determine one or more affine motion vector clipping parameters from the 10control data (e.g. see at least paragraph [0122]: clipped between                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    m
                                    a
                                    x
                                     
                                
                            
                        
                    in equations (27)-(30)); select a sample of the current coding block (e.g. see at least paragraph [0122]: e.g. see sub-block); determine an affine motion vector for the sample of the current coding block (e.g. see at least paragraph [0122]: e.g. see sub-block MV); and clip the affine motion vector using the one or more affine motion vector clipping 15parameters to generate a clipped affine motion vector (e.g. see                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    m
                                    a
                                    x
                                     
                                
                            
                        
                    , respectively).   
Regarding claim 20, He further discloses wherein the one or more processors are configured to: sequentially obtain a plurality of current coding blocks from the video data (e.g. see at least paragraph [0085]: e.g. see current video block); determine a set of affine motion vector clipping parameters on a per coding block basis for blocks of the plurality of current coding blocks (e.g. see at least paragraph [0122]: clipped between                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    y
                                
                                
                                    m
                                    a
                                    x
                                     
                                
                            
                        
                    in equations (27)-(30) for current block in Fig. 16 for sub-blocks); and fetch portions of a corresponding reference pictures using the set of affine motion vector 10clipping parameters on the per block basis for the plurality of current coding blocks (e.g. see at least paragraph [0122]: sub-block MV clipped such that an associated reference sub-block and the reference picture overlap by one or more samples).   
Regarding claim 21, He further discloses wherein the one or more processors are configured to: identify a reference picture associated with the current coding block (e.g. see at least paragraph [0122]: reference block); and store a portion of the reference picture defined by the one or more affine motion vector 15clipping parameters (e.g. see at least paragraphs [0086]-[0087]: reference picture store 264 in Fig. 2, 364 in Fig. 3, and see paragraph [0122]: reference block).  
Regarding claim 22, He further discloses further comprising a memory buffer coupled to the one or more processors, wherein the portion of the reference picture is stored in the memory buffer for affine motion processing operations using the current coding block (e.g. see at least paragraphs [0086]-[0087]: reference picture store 264 in Fig. 2, 364 in Fig. 3).  
Regarding claim 23, He further discloses wherein the one or more processors are configured to: process the current coding block (e.g. see current block in Fig. 16) using reference picture data from a reference picture indicated by the clipped affine motion vector (e.g. see at least paragraph [0122]: sub-block MV clipped such that an associated reference sub-block and the reference picture overlap by one or more samples).  
Regarding claim 27, He further discloses further comprising: a display device coupled to the one or more processors and configured to display images from the video data (e.g. see at least paragraph [0046]: e.g. see display/touchpad 128 in Fig. 1B); and one or more wireless interfaces coupled to the one 
	Regarding claims 28, 47-50, 54, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of US 2019/0045214 A1 (“Ikai”).
Regarding claim 25, although He discloses the control data, it is noted He differs from the present invention in that it fails to particularly disclose comprises values from a derivation table.  Ikai however, teaches comprises values from a derivation table (e.g. see paragraph [0336]: e.g. see determining the range of clip processing with reference to the table).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Ikai before him/her, to modify the adaptive control point selection for affine model based video coding of He with Ikai in order to derived directly range of clip processing.  
Regarding claim 52, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise.
Claims 26, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of US 2020/0154126 A1 (“Li”). 
Regarding claim 26, although He discloses the current coding block, it is noted He differs from the present invention in that it fails to particularly disclose wherein the current coding block is a luma coding 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Li before him/her, to modify the adaptive control point selection for affine model based video coding of He with Li in order to conform to HEVC partitioning standard.   
Regarding claim 53, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise.
Allowable Subject Matter
Claims 2-19, 24, 29-31, 36-46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., US 20210211710 A1, discloses MOTION VECTOR RANGE BASED ON MOTION VECTOR PRECISION
Li et al., US 20200228817 A1, discloses METHOD AND APPARATUS FOR VIDEO CODING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485